DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 1, the prior art of record fails to anticipate or render obvious a brake valve comprising a stored brake valve pressure characteristic curve and/or the pressure-travel dependence represent a non-linear relationship between the brake valve output pressure and the brake valve actuation travel and the stored brake valve position-characteristic curve and/or the stored brake valve position-travel dependency represent a linear relationship between the percentage actuation position and the brake valve actuation travel.  
With regards to claim 19, the prior art of record fails to anticipate or render obvious a brake valve comprising the at least one determination device is designed, by means of the stored brake valve pressure characteristic curve or the pressure-travel dependence, to assign the first useful sensor signal to the actuating signal, wherein the first useful sensor signal represents the controlled analog brake valve output pressure, and wherein the at least one determination device is configured to generate the useful sensor signals by proportional variation of a signal width and to output the useful sensor signals.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 1, 2022